Requestor:   Jeffrey N. Mis, Esq., City Attorney City of North Tonawanda City Hall 216 Payne Avenue North Tonawanda, N.Y. 14120-5489
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a homeowner may do plumbing work within his home and whether the city's common council or the city's examining board of plumbers is authorized to amend the city plumbing code to permit such work.
In prior opinions of this office, we have examined provisions of the General City Law regulating plumbing and drainage. Op Atty Gen Nos. 81-127; 82-69; 85-74. We found in these opinions that article 4 of the General City Law regulates the trade or business of plumbing in the city. These provisions require that "employing or master plumbers" engaged in the business of plumbing be certified by the city's examining board of plumbers. Ibid. Homeowners doing plumbing work in their own homes are not "employing or master plumbers" subject to regulation under these provisions. Ibid.
We note, however, that the Court of Appeals has upheld the validity of a city regulation adopted by the city board of health and the city examining board of plumbers, requiring that all installations and repairs be performed by a certified employing or master plumber. People ex rel.Stepski v Harford, 286 N.Y. 477 (1941). In that decision, the Court construed language in section 53 of the General City Law providing as follows:
  "The plumbing and drainage of all buildings, both public and private, in each of the cities in this state, shall be performed by persons authorized under the rules and regulations adopted by the local board of examining plumbers, in conjunction with the board of health for plumbing and drainage, and all plumbing and drainage work shall be executed in compliance with such rules and regulations. And all repairs and alterations in the plumbing and drainage of all buildings heretofore constructed shall also be performed and executed in accordance with such rules and regulations."
The Court of Appeals found that this provision authorized the local examining board of plumbers in conjunction with the board of health for plumbing and drainage to adopt rules and regulations specifying those persons who may perform plumbing and drainage work in the city. The Court held that a regulation requiring that only licensed master plumbers alter, repair or make connections to any part of the plumbing system was valid.
We note that minor repairs which do not jeopardize the public health and safety may be made by an unlicensed property owner. 1985 Op Atty Gen (Inf) 167. Since minor repairs do not threaten the public health, safety and welfare, their regulation would not be a proper exercise of the police power and a city regulation restricting such activity would be unauthorized. Ibid.; City of Glens Falls v Chapin, 208 A.D. 238, 239 (3d Dept 1924).
We conclude that Article 4 of the General City Law authorizes the local examining board of plumbers, in conjunction with the board of health for plumbing and drainage, to adopt regulations requiring that repairs and alterations to the plumbing system be done only by licensed plumbers, thus prohibiting homeowners from doing other than minor repairs.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this